Case 1:19-cv-03666-DLI-RML Document 7 Filed 08/01/19 Page 1 of 1 PagelD #: 26

Attorney(s) Alexander G. Cabeceiras, Esq.
Index # 1:19-cv-03666-DLI-RML
Purchased/Filed: June 26, 2019

State of New York

Court: U. S. District

County: Eastern Dist.

AFFIDAVIT OF SERVICE - SECRETARY OF STATE
Brandon Padgett

 

 

 

 

Plaintiff(s)
against
Long Island Business Institute, Inc., et al
Defendant(s)
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 55 Yrs.
COUNTY OF ALBANY )SS —
CITY OF ALBANY ) Weight: 120 Lbs. Height: 5'0" Sex: Female Color of skin: White
Haircolor: Blonde Other:
Sean Warner , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
July 3, 2019 ,at 12:20PM , at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th Fl, Albany, New York 12231 deponent served:
Summons in a Civil Action & Complaint

 

on
Long Island Business Institute, Inc.

 

the Defendant in this action, by delivering to and leaving with Sue Zouky
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office
of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.

A
4
hal

rd
*
a

Sworn to before me on this

3rd__day of July 2019 Seen he —
at Fete

ial

 

 

ROBERT GUYETTE Sean Warner
Notary Public State of New York
01GU6382699 RENSSELAER COUNTY Invoice-Work Order # 1927785

Commission Expires OCTOBER 29, 2022 Attorney File# 1927269
